666L ‘8 HSAEGWSAON G3LvVoOIaga

‘ONI ‘NOILONYLSNOOD YSLNNH Vd ‘SAOUDYVH 8 11354uvV4S
YOLOVYLNOD TVYHANESD LOSLIHOUV

AYUVAHS fT GHYVMGA
SaidyvVudiI1 AO HOLOZYIC
qqgol Ly¥sgou AVY VITAP
JYINDOW Hd3Ssor TISAMXVAW ALLA.
LIVMVNSSYD 390NdS S18gWV5 WIOOTVA
> Grr Fe Kel Sik - Fk age - E>)" 4 ‘9 Sa

NVWHIVHO ‘HLINS ’H GHYNY3AaE
SaaLlsnul daO QYVOG WALSAS AYVHSEIT AGWOONNS- PEEL
NOLHDISYSD NOP SYOLDSYIGC ONINNVId/H3DYNYW ALNNOD LNVLSISSV
SNaSYD 'S VONVM ‘HSDYNVW ALNNOO 3EWOONNA

A home ria Ae Pe ae ers ree ee |

SNNOA GIAVG YSARaN ASLVd
NVWHIVHO ‘1080S WOL

SYSNOISSINWOO JO Guvog

_MatsSAS r= h- b=) ee t-2 ere) tate A a

i me het la HONVdd MalAdlV4 ve

Pret ey se Na ee

 
